Citation Nr: 1704375	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-23 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied service connection for COPD, hypertension, posttraumatic stress disorder (PTSD), and a heart disorder.  The Veteran was later granted service connection for coronary artery disease in a May 2011 rating decision. 

In accordance with his request, the Veteran was scheduled for a hearing before the Board in December 2015.  However, he withdrew his request for a hearing, as well as his appeal for an increased rating for coronary artery disease.  In that statement, the Veteran also indicated he was withdrawing "any other" notices of disagreement, in light of the fact that he was satisfied with the grant of a total rating based on individual unemployability.  Since the Board requires that withdrawals be specific, so as to give the Veteran all possible consideration, the Board sent him a letter asking if he also meant to withdraw the issues listed on the title page.  There had been no action on these claims since he perfected his appeal in 2010, so it was not entirely clear from his withdrawal statement that he understood these claims remained pending.  He did not respond, so the Board will proceed to consider these claims.  If he no longer wishes to pursue them, he should advise the RO as promptly as possible, so he does not have to attend examinations.

Although the Veteran's claim was initially characterized as PTSD, in light of the medical evidence associated with the record, the Board has recharacterized it to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that even though a veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Regarding the Veteran's claim for COPD, service records show that he was treated for a persistent upper respiratory infection that included a productive cough and slight chest pain.  It was noted that he had a history of asthma but had no asthmatic bouts in the past six to seven years.  He was diagnosed with asthmatic bronchitis.  Subsequent post-service medical records show that the Veteran experienced similar symptoms over the years and was eventually diagnosed with COPD.  The Board finds that a remand is necessary to obtain a VA examination to assist in determining whether the Veteran's symptoms in service were related to his current COPD diagnosis. 

Regarding the Veteran's claim for hypertension, service records show that he served in the Republic of Vietnam and herbicide exposure is presumed.  While hypertension is not listed on the exclusive list of presumptive diseases due to herbicide exposure under 38 C.F.R. § 3.309(e), the NAS IOM's Veterans and Agent Orange: Update 2010 concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 at 694.  For this reason, the Board must remand for a medical opinion to assist in determining whether the Veteran's hypertension stems from his presumed exposure to herbicides.

Regarding the Veteran's claim for an acquired psychiatric disorder, his VA and SSA records show that he has been diagnosed with several mental health and personality disorders.  They also indicate that his diagnoses may be related to or aggravated by his medical conditions, including his service-connected coronary artery disease.  The Board finds that a remand is necessary to obtain a VA examination and opinions regarding the nature and etiology of the Veteran's psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner for his COPD claim.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD began in or is otherwise related to service.

The examiner should address the Veteran's in-service upper respiratory infection and asthmatic bronchitis diagnoses, and his post-service symptoms. 

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

2. Schedule the Veteran for a VA examination with an appropriate examiner for his hypertension claim.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began in or is otherwise related to service, to include his presumed in-service exposure to herbicide agents.  



The reasons and bases for all opinions expressed should be provided.  Simply stating that hypertension is not on the list of conditions presumptively related to herbicide exposure is NOT a sufficient rationale.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

3. Schedule the Veteran for a VA examination with an appropriate examiner for his acquired psychiatric disorder claim.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  After review of the record and an examination, the examiner should provide answers to the following:

a. List all of the Veteran's current psychiatric diagnoses. 

b. Opine whether it is at least as likely as not (50 percent or greater probability) that one or more of the Veteran's psychiatric diagnoses were incurred in or are otherwise directly related to service.  

c. Opine whether it is at least as likely as not (50 percent or greater probability) that one or more of the Veteran's psychiatric diagnoses were caused by his service-connected disability of coronary artery disease?  The examiner should address the December 2014 VA medical record that states the Veteran's chronic medical problems are a significant psychosocial and contextual factor.

d. Opine whether it is at least as likely as not (50 percent or greater probability) that one or more of the Veteran's psychiatric diagnoses were aggravated by his service-connected disability of coronary artery disease?  The examiner should address the December 2014 VA medical record that states the Veteran's chronic medical problems are a significant psychosocial and contextual factor.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The reasons and bases for all opinions expressed should be provided.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided.

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




